Case 1:19-cr-00222-JPH-TAB Document 76 Filed 01/06/21 Page 1 of 3 PageID #: 459




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 1:19-cr-00222-JPH-TAB
                                              )
VINCENT CREWS,                                ) -01
                                              )
                          Defendant.          )

                ORDER GRANTING MOTION TO RECONSIDER

      Defendant, Vincent Crews, has filed a motion to reconsider the Court's

April 17, 2020 order prohibiting him from presenting "self-defense, defense of

others, necessity, or any related defense" at trial. Dkt. 62 (moving to

reconsider dkt. 58). He argues that additional proffered facts, supported by a

sworn affidavit from Cree Dickerson, provide "more than a 'scintilla of

evidence'" and "demonstrate[ ] that he can satisfy the legal requirements for

asserting the proposed defense." Id. at 4 (quoting United States v. Blassingame,

197 F.3d 271, 279 (7th Cir. 1999)). The government admits that these

additional proffered facts "if true, may rise to the level of a defense," but that it

"is inherently impeachable" and "so unreliable that it should not be presented

to a jury." Dkt. 64 at 2–4.

      The question at this stage is not whether Mr. Crews's proffered evidence

is credible. See United States v. Tokash, 282 F.3d 962, 967 (7th Cir. 2002). If

Mr. Crews's proffer "meet[s] the minimum standard as to each element of the

defense," he is "entitle[d]" to present it to a jury. Id. The government cites no

                                          1
Case 1:19-cr-00222-JPH-TAB Document 76 Filed 01/06/21 Page 2 of 3 PageID #: 460




legal authority allowing the Court to assess the proffer's reliability. See dkt.

64.

      Mr. Crews's motion for reconsideration is therefore GRANTED, dkt. [62],

and the Court withdraws its previous order in limine, dkt. 58. This order does

not resolve whether the Court will give the jury an instruction on self-defense,

defense of others, or a related defense. That's a separate issue that the Court

cannot resolve at this stage in the proceedings. At trial, the Court will

determine whether Mr. Crews has presented sufficient evidence to allow a jury

to find each element of the defense. If he has, the Court will instruct the jury

on the appropriate defenses, consistent with the evidence that was presented.

If he has not, the Court will not give any such instruction. See Tokash, 282

F.3d at 969. Similarly, the scope of Mr. Crews' final argument will be subject

to the evidence admitted at trial; counsel may argue a defense based only on

facts admitted into evidence and reasonable inferences from that evidence.

The parties shall be prepared to discuss this issue, including limitations on

opening statements, at the final pretrial conference.

SO ORDERED.

Date: 1/6/2021




                                         2
Case 1:19-cr-00222-JPH-TAB Document 76 Filed 01/06/21 Page 3 of 3 PageID #: 461




Distribution:

Peter A. Blackett
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
peter.blackett@usdoj.gov

Lawrence Darnell Hilton
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lawrence.hilton@usdoj.gov

Finis Tatum, IV
TATUM LAW GROUP, LLC
ftatum@tlgindy.com




                                      3
